Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Thorpe, J.), imposed January 30, 1990. By decision and order dated February 25, 1991, the appeal was dismissed (see, People v Callahan, 170 AD2d 690). By order of the Court of Appeals dated October 27, 1992, the decision and order of this Court was reversed and the matter was remitted for further proceedings (see, People v Callahan, 80 NY2d 273). Justice Balletta has been substituted for former Justice Brown (see, 22 NYCRR 670.1 [c]).
Ordered that the sentence is affirmed.
Appellate review of the issue raised by the defendant was *774effectively waived by him as part of his plea bargain. Accordingly, the sentence is affirmed (see, People v Callahan, 80 NY2d 273, supra; People v Seaberg, 74 NY2d 1). Mangano, P. J., Balletta, Rosenblatt and Ritter, JJ., concur.